Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2016

                                       No. 04-16-00111-CR

                                         Daniel GARZA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5926
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on May 30, 2016. Appellant’s attorney filed a
motion for extension of time of 90 days, citing several reasons. Appellant’s counsel’s request
was granted in part, and the brief deadline was set on June 27, 2016. Appellant’s counsel now
files another motion for extension of time to July 30, 2016, citing the same reasons as the
previous request. These requests for extensions of time came after Appellant caused delay in
securing the reporter’s record because appellant failed to provide proper notice to the reporters of
the appeal.

       Appellant’s second motion for extension of time to July 27, 2016 is GRANTED. Given
the extensive extensions and delays, NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED.

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court